DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In regards to claims 1 and 17, note that the examiner interprets in light of the specification, that the recited “front” and “rear” filter are part of a same filter, in which the filter has multiple sections.

Claim Objections
Claim 8 is objected to because of the following informalities:  

Claim 8, line 5, the examiner suggests rewriting “shunt-connected in the series SMR” to --shunt-connected to the at least one series SMR-- to provide consistency in the claim language and to provide a more proper description. 

Claim 8, line 9, the examiner suggests rewriting “shunt-connected in the series FBAR” to --shunt-connected to the at least one series FBAR-- to provide consistency in the claim language and to provide a more proper description. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby et al. (US2008/0079516 A1, Reference of Record) in view of Ella (USPAT 5,714,917, Reference of Record).

	In regards to claim 1, Ruby et al. teaches in Fig. 1 an acoustic resonator filter comprising:
	A rear filter (102) comprising a plurality of resonators (104-106) electrically connected between a front port (right input port) and a rear port (left output port), through which a radio frequency signal passes; and
	A front filter (HBAR 101) electrically connected between the front port and the rear filter.
	Based on related Fig. 2, the rear filter (102) plurality of resonators are film bulk acoustic resonators (214) and the front filter is a bulk acoustic wave resonator (204) mounted directly to a substrate (201).

	Ruby et al. does not teach in regards to claim 1, wherein the front filter comprises a solidly mounted resonator (i.e. the front filter HBAR resonator 204 is not located over an acoustic mirror).

	Ella exemplary teaches in Fig. 21 a solidly mounted bulk acoustic wave resonator (23). Based on Column 7, Lines 60-65 and Column 8, lines 1-3, the acoustic mirror has alternating low acoustic impedance layers made from a dielectric material and high acoustic impedance layers made from a metal. Based on Column 7, lines 45-53, Ella teaches that having an acoustic mirror underneath a bulk acoustic resonator provide the benefit of isolating the vibration produced by the resonator from the substrate, thereby improving the performance of the resonator. 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Ruby et al. and have added a mirror between the resonator (204) and the substrate because such a modification would have provided the benefit of improving the resonator performance as exemplary taught by Ella (See Column 7, lines 45-53). As an obvious consequence of the modification, the combination resonator (204) will be a solidly mounted type bulk acoustic wave resonator. 

	In regards to claim 11, based on Fig. 1, the front filter further comprises at least one second FBAR (FBAR 103 which is the resonator closes to the front filter resonator 101, can be considered to be part of the “front filter”, thus can be interpreted as “at least one second FBAR”).

	In regards to claim 16, the front and rear filter will necessarily have a respective pass band which is determined by the resonance frequency of the respective resonators.

	In regards to claim 19, Ruby et al. does not teach wherein the at least one SMR comprises at least one SMR metal layer and at least one SMR insulating layer that are alternately stacked.

Ella exemplary teaches in Fig. 21 a solidly mounted bulk acoustic wave resonator (23). Based on Column 7, Lines 60-65 and Column 8, lines 1-3, the acoustic mirror has alternating low acoustic impedance layers made from a dielectric material and high acoustic impedance layers made from a metal. Based on Column 7, lines 45-53, Ella teaches that having an acoustic mirror underneath a bulk acoustic resonator provide the benefit of isolating the vibration produced by the resonator from the substrate, thereby improving the performance of the resonator.

However, as an obvious consequence of the modification of Ruby et al. and Ella of claim 1, the combination will comprise of a solidly mounted resonator having an acoustic mirror having at least one metal layer and at least one dielectric/insulating layer that are alternately stacked.	

Claims 1, 8, 9, 11, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US2019/0013458 A1). 

	In regards to claim 1, 17 and 20, Hill et al. teaches in Annotated Fig. 19 below an acoustic resonator filter, comprising: 
A front filter (Annotated Filter Section A), connected between a front port (305) and a rear port (310), through which a radio frequency (RF) signal passes, and comprising at least one series resonator (R1) and at least one shunt bulk acoustic resonator (R7); and 
A rear filter (Annotated Filter Section B), connected between the front filter and the rear port (310), and comprising at least one series resonator (R4) and at least one shunt resonator (R9), wherein at least one series resonator (R4) is electrically connected in series with another series resonator (R6).

    PNG
    media_image1.png
    325
    683
    media_image1.png
    Greyscale


	Hill et al. does not teach: in regards to claim 1, wherein the rear filter comprises at least one film bulk acoustic resonator (FBAR), and wherein the front filter comprises at least one solidly mounted resonator (SMR); in regards to claim 17, wherein the front filter comprises at least one series solidly mounted resonator (SMR) and at least one shunt film bulk acoustic resonator (FBAR), and wherein the rear filter comprises at least one series FBAR and at least one shunt FBAR, wherein at least one series SMR is electrically connected in series with at least one series FBAR; and in regards to claim 20, wherein the rear filter comprise at least one film bulk acoustic resonator (FBAR) and wherein the front filter comprises at least one series solidly mounted resonator (SMR) and at least one shunt SMR.

	Hill et al. teaches in Paragraph [0133], Lines 1-5, that the filter arrangement can have a combination/mixture of solidly mounted resonators (SMR) and film bulk acoustic wave resonators (FBAR).

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Hill et al. and have designed the filter to have a combination of SMR and FBAR resonators, such as the shown exampled below (see Modified Annotated Fig. 19), because such a modification would have been a design choice between two equivalent options that provide the same function, such that the below example is of the limited number of choices wherein each resonator is individually selected as an SMR or FBAR as suggested by Hill et al. in Paragraph [0133], lines 1-5. As an obvious consequence of the modification, based on Modified Annotated Fig. 19 below, the front filter (Annotated Filter Section A) comprises at least one series solidly mounted resonator (Annotated SMR R1), at least one shunt film bulk acoustic resonator (Annotated FBAR R7), and at least one shunt SMR (Annotated SMR R8); and wherein the rear filter (Annotated Filter Section B) comprises at least one series FBAR (Annotated FBAR R4) and at least one shunt FBAR (Annotated FBAR R9), wherein at least one series SMR (Annotated FBAR R4) is electrically connected in series with at least one series FBAR (Annotated FBAR R6).

    PNG
    media_image2.png
    325
    683
    media_image2.png
    Greyscale

	
	In regards to claim 8, Hill et al. (before modification) does not teach: wherein the at least one SMR of the of the front filter comprises: at least one series SMR, electrically connected in series between the front port and the rear port, and at least one shunt SMR, shunt-connected with the at least one series SMR, and wherein the at least one FBAR comprises: at least one series FBAR, electrically connected in series between the front port and the rear port; and at least one shunt FBAR shunt-connected to the at least one series FBAR.

	However, as an obvious consequence of the modification of Hill et al. in regards to claim 1, above, the modification of Hill et al. (See Modified Annotated Fig. 19) teaches wherein the at least one SMR of the of the front filter (Annotated Filter Section A) comprises: at least one series SMR (Annotated SMR R1), electrically connected in series between the front port (305) and the rear port (310), and at least one shunt SMR (Annotated SMR R8), electrically shunt-connected with the at least one series SMR (Annotated SMR R1), and wherein the at least one FBAR of the rear filter (Annotated Filter Section B) comprises: at least one series FBAR (Annotated FBAR R4), electrically connected in series between the front port (305) and the rear port (310); and at least one shunt FBAR (Annotated FBAR R9) electrically shunt-connected to the at least one series FBAR (Annotated FBAR R4).

	In regards claim 9, Hill et al. (before modification) does not teach: wherein a number of the at least one SMR is less than a number of the at least one FBAR.

However, as an obvious consequence of the modification of Hill et al. in regards to claim 1, above, the modification of Hill et al. (See Modified Annotated Fig. 19) teaches wherein a number of the at least one SMR (e.g. Annotated Filter Section A only having N=1 series SMR) is less than a number of the at least one FBAR (e.g. Annotated Filter Section B having N=2 series FBAR).

In regards claim 11, Hill et al. (before modification) does not teach: wherein the front filter further comprises at least one second FBAR. 


However, as an obvious consequence of the modification of Hill et al. in regards to claim 1, above, the modification of Hill et al. (See Modified Annotated Fig. 19) teaches wherein the front filter (Annotated Filter Section A) further comprise at least one second FBAR (Annotated FBAR R3).

In regards to claim 16, based on Annotated Fig. 19, the front filter (Annotated Filter Section A) is a ladder filter which will have a passband, and the rear filter (Annotated Filter Section B) is a ladder filter which will have a passband. 

In regards to claim 19, Hill et al. (before modification) does not teach: wherein the at least one SMR comprises at least one SMR metal layer and at least one SMR insulating layer that are alternately stacked.

However, as an obvious consequence of the modification of Hill et al. in regards to claim 1, above, the modification of Hill et al. (See Modified Annotated Fig. 19) will comprise of a SMR (Annotated SMR R1) in the front filter section, which based on Hill et al. related Fig.17, will comprises of Bragg reflector having SMR metal layers (135) and SMR insulating layers (130) which are alternately stacked.  
	
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US2019/0013458 A1) in view of Ivira et al. (US2016/0191015). 

	As disclosed above, the modification of Hill et al. teaches the claimed invention as recited in claims 8 and 17. The modification of Hill et al. does not teach: in regards to claim 10, wherein the at least one series SMR has a structure in which a plurality of series SMRs are connected in parallel with each other; and in regards to claim 18, wherein the front filter further comprises a plurality of series SMR connected in parallel.
	Ivira et al. teaches in Fig. 1D an acoustic ladder filter comprising a plurality of resonators (121 and 122) connected in a ladder arrangement. Ivira et al. teaches in related Fig. 2C that each of the resonators can be split resonators having resonators connected in parallel to each other. Ivira et al. teaches in Paragraph [0070] that splitting a resonator so it has a plurality of resonators connected in parallel to each other provides the benefit of improved power handling. 

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the modification of Hill et al. and have split all the acoustic resonators in the filter such that each SMR/FBAR has a plurality of resonators connected in parallel to each other as shown by Ivira et al. in Fig. 2C because such a modification would have provided the benefit of improved power handling as suggested by Ivira et al. (See Paragraph [0070]).  As an obvious consequence of the modification, the front filter will have at least one series SMR (See Modified Annotated Fig. 19 above, SMR R1) will have a structure in which a plurality of series SMRs are connected in parallel with each other.
	 
Allowable Subject Matter

Claims 2-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant's arguments filed on 3/25/2022 have been fully considered but they are not persuasive. 

On pages 9-11 of the applicant response, the applicant made the argument that changing the HBAR resonator of Ruby et al. to be a SMR (i.e. resonator being located on top of a mirror) would negate the benefit of the HBAR since the HBAR can exhibit multiple resonances and a plurality of harmonics. The applicant also makes remarks that the HBAR has a raised frame structure and temperature compensation layer. The applicant further makes the remarks that since the HBAR is designed to generates harmonics, replacing it with a SMR would destroy the structure and intent of the oscillator of Ruby et al.

The examiner respectfully finds this remark unpersuasive. Note that the combination of Ruby et al. and Ella merely adds a mirror underneath the HBAR resonator (i.e. the layer structure of the resonator above the substrate would not be altered), thus would not destroy the structure of the resonator, in which the SMR will still be able to resonate to produce the multiple resonances and harmonics as the HBAR. 

Note that new 35 USC 103 rejections have been made for claims 1, 8, 9, 11, 16, 17, 19 and 20 under Hill et al. (See above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843